DETAILED ACTION
This Office Action is in response to Applicants application filing on March 31, 2021.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on March 31, 2021.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is  a method for monitoring an operator which is a process (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 8 and device Claim 15.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold).
receiving training data, the training data comprising training sensor data associated with one or more tasks performed by a plurality of operators of different skill levels and under different performance impairments; 
training a machine learning model to recognize one or more operator conditions based on the received training data; 
receiving sensor data from a plurality of sensors associated with the asset or the operator; 
determining an operator condition of the operator based on the received sensor data and the machine learning model; and 
taking one or more actions in response to the determined operator condition.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Receiving data, training a model, receiving sensor data, determining operator condition, and taking action recites a concept performed in the human mind.  But for the “machine leaning model” and “a plurality of sensors” language, the claim encompasses a user watching or analyzing data of an equipment operator for signs of fatigue or other issues with his/her mind.  The mere nominal recitation of generic sensors and leaning models does not take the claim limitation out of the mental process grouping.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The device comprising one or more processors and a memory comprising instructions executed by the one or more processors in Claim 15 is just applying generic computer components to the recited abstract limitations.  The computer-readable medium comprising instructions executed by one or more processors in Claim 8 appears to be just software.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

Additionally, the limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving data, training a model, receiving sensor data, determining operator condition, and taking action recites managing personal behavior or relationships.  But for the “machine leaning model” and “a plurality of sensors” language, the claim encompasses a user watching or analyzing data of an equipment operator for signs of fatigue or other issues with his/her mind.  The mere nominal recitation of generic sensors and leaning models does not take the claim limitation out of the mental process grouping.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a managing personal behavior or relationships, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The device comprising one or more processors and a memory comprising instructions executed by the one or more processors in Claim 15 is just applying generic computer components to the recited abstract limitations.  The computer-readable medium comprising instructions executed by one or more processors in Claim 8 appears to be just software.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite no computer hardware (Claim a) computer-readable medium comprising instructions executed by one or more processors (claim 8) and/or device comprising one or more processors and a memory comprising instructions executed by the one or more processors (Claim 15). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification paras. [0018 and 0020] about implantation using general purpose or special purpose computing devices [The mobile device 115 can be a smart phone, a smart wearable, a tablet computer, and the like.  The computing device 125 can include a communication interface 205, a processor 210, and a memory 215. The computing device 125 can be a server, a desktop computer, a laptop computer, a tablet computer, a mobile phone, or any other ]and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7, 9-14, and 16-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

	
Claim(s) 8-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter.  Independent claim 8 references a “a computer-readable medium”.  It is noted that the computer-readable media discussed in the specification are broad enough to include “signals” and "carrier waves".  Signals are not a statutory type of storage media (In re Nuitjen, 84 USPQ2d 1495 and “Subject Matter Eligibility of Computer Readable Media” at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chua et al. U.S. Publication 2019/0092337 A1 (hereafter Chua).
Regarding claim 1, receiving training data, the training data comprising training sensor data associated with one or more tasks performed by a plurality of operators of different skill levels and under different performance impairments (par. 0006, The system includes a sensor to collect information regarding one or more characteristics of the operator. A core platform configured to determine whether the one or more characteristics corresponds to a fatigue indicator. A response system configured to generate a response (e.g. warning, mechanical, or cognitive intervention) based at least in part on the fatigue indicator. And an interface to present the response to the operator. In some examples, the characteristic corresponds to a physiological characteristic, and the sensor includes a physiological sensor to measure the physiological characteristic. The physiological characteristic is one of a heart rate, a respiratory rate, a blood oxygen level, or a body temperature.); 
training a machine learning model to recognize one or more operator conditions based on the received training data (par. 0090, The collected data is used for “training” the fatigue classification system 116 to identify fatigue, in addition to determining thresholds to apply to characteristic data. par. 0023 the core platform uses one or more machine learning algorithms to generate a library of expected operator actions or ideal operator actions for the locomotive); 
receiving sensor data from a plurality of sensors associated with the asset or the operator (par. 0015, a system to monitor an operator of a locomotive comprises: a sensor to collect information regarding one or more characteristics of the operator during operation of the locomotive); 
determining an operator condition of the operator based on the received sensor data and the machine learning model (par. 0005; capture information regarding the operator's physical and/or physiological characteristics, analyze the information, determine a level of operator fatigue, and/or provide warnings based at least in part on the information.); and 
taking one or more actions in response to the determined operator condition (par. 0010; monitoring an operator of a vehicle is provided. The method includes sensing, via a plurality of sensors, one or more characteristics of the operator. The method determines, by a core platform, whether the one or more characteristics corresponds to a fatigue indicator, generates, by a response system, a warning based at least in part on the fatigue indicator, and presents the warning to the operator via an interface.).

Regarding claim 2, wherein the training sensor data further comprises one or more known sensor readings associated with a particular performance impairment .(par. 0063, Data collected from optical capture systems (e.g., one or more types of cameras) can be integrated with other data collection sources (e.g., physiological sensors, vehicle state sensors, stored information, etc.) for a more complete understating of the operator's condition.)

Regarding claim 3, wherein the different performance impairments are simulated using a biomechanical model operating a simulated version of the asset (par. 0097, The system will be taught how to correctly interpret fatigue/health characteristics, and/or build a store of characteristics for comparison (e.g., at information storage system 114). The data will be collected through a series train operating activities, such as grade crossings, via real world or simulated events.). 

Regarding claim 4, wherein the training data further comprises historical data from known incidents, the known incidents including a known operator condition and one or more known sensor readings (par. 0126, Machine Learning Application 210. In order to continually update the stored information and learn from historical information, the system via the core platform 102 can implement machine learning techniques to aid in identification and interpretation of the various operator conditions, reactions, characteristics, etc., encountered over time.).

Regarding claim 5, further comprising: collecting data on a performance impact or a safety impact of the operator condition; and 
estimating a financial impact of performing a task with the asset while the operator is affected by the operator condition based on the collected data, wherein the taking of one or more actions is further based on the financial impact of performing the task while the operator is affected by the operator condition (par. 0109, The ALIAS system is employed using minimally invasive techniques and equipment, allowing rapid extensibility and for modules to be adapted for other vehicles and/or operators (e.g., in the rail industry). The result is safety benefits and cost savings from increased operating efficiency by employing fail-safe technology (e.g., with layers of redundancy) that minimizes the number of accidents due to a fatigued state, such as when an operator is not fully awake but neither fully asleep. Par. 0110).

Regarding claim 6, wherein the collected data is collected using a simulation of the received sensor data (par. 0128, Machine learning techniques can employ data from training exercises (e.g., data collection during a real-world operation, and/or simulation of a real-world operation) to create algorithms tailored to specific scenarios, etc.).

Regarding claim 7, wherein the one or more actions includes initiating a safety measure for the asset (par. 0159, The operator monitoring system 100 furthers the safety and utility of commercial operations while providing significant savings in human operating costs. For example, the operator monitoring system 100 may be applied to long-haul cargo carriers to increase safety and efficiency as well the cost-savings of this advanced operator-assist technology.), providing a recommendation to the operator of the asset (par. 0110, The resultant state knowledge and associated recommendations can be passed to a human operator via the HMI system 104 or, in certain aspects, to the vehicle control system 124 and/or response system 108 to enable autonomous operation.), assess a quality of training of the operator, ensure compliance with one or more reporting requirements, quantify a productivity loss of the operator, and recommend a countermeasure to the operator condition.

Claim 8 is substantially similar to claim 1 and therefore rejected under the same rationale. 
Claim 9 is substantially similar to claim 2 and therefore rejected under the same rationale. 
Claim 10 is substantially similar to claim 3 and therefore rejected under the same rationale. 
Claim 11 is substantially similar to claim 4 and therefore rejected under the same rationale. 
Claim 12 is substantially similar to claim 5 and therefore rejected under the same rationale. 
Claim 13 is substantially similar to claim 6 and therefore rejected under the same rationale. 
Claim 14 is substantially similar to claim 7 and therefore rejected under the same rationale. 
Claim 15 is substantially similar to claims 1 or 8 and therefore rejected under the same rationale. 
Claim 16 is substantially similar to claim 3 or 10 and therefore rejected under the same rationale. 
Claim 17 is substantially similar to claim 4 or 11 and therefore rejected under the same rationale. 
Claim 18 is substantially similar to claim 5 or 12 and therefore rejected under the same rationale. 
Claim 19 is substantially similar to claim 6 or 13 and therefore rejected under the same rationale. 
Claim 20 is substantially similar to claim 7 or 14 and therefore rejected under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to operator monitoring including associated methods and systems.
U.S. Publication 2010/0032434 A1 Driver condition estimation apparatus, server, driver information collecting apparatus, and driver condition estimation system.
U.S. Publication 2014/0276090 A1 Driver health and fatigue monitoring system and method of using optics.
U.S. Publication 2018/0082051 A1 Systems and methods for tracking users of wearable devices.
U.S. Publication 2020/0342988 A1 Support system for an operator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           November 18, 2022